Gildersleeve, J.
This is an appeal by the defendants from a judgment in favor of the plaintiff, entered on the report of a referee. The judgment restrains and enjoins the defendants from maintaining and operating their elevated railway in front of plaintiff’s premises Ho. 946 Second avenue, in the city of Hew York, unless the defendants pay to the plaintiff the sum of $2,100 in exchange for a conveyance and release of the property taken by them; and the judgment also decrees that the plaintiff recover of the defendants the sum of $1,782.76, past damages, interest, costs, and extra allowance. We find no questions of law arising on this appeal that have already been repeatedly decided against the defendants, except so far as the rulings on the admission of evidence are concerned; and, as to these rulings of the referee, we find no error of sufficient weight to warrant a reversal of the judgment. A fair preponderance of evidence sustains the findings of the refefiee, and justifies the judgment. It therefore follows that the judgment appealed from must be affirmed, with costs.